BLUE, Acting Chief Judge.
Leonne Cenatas, as natural parent and next friend of David Pierre, her son, appeals a final judgment following a jury verdict in favor of Dr. Lawrence J. Carley. in this medical malpractice action. This is the second time that this case is before our court. See Cenatus v. Naples Community Hosp., 689 So.2d 802 (Fla. 2d DCA 1997) (affirming as to some appellee-defendants but reversing and remanding for new trial as to Dr. Carley). Appellant again seeks a new trial, this time as a result of an improper question posed by counsel for Dr. Carley. We conclude that as a result of the trial court’s curative instruction and because the subject did not become a feature of trial, the improper question constituted harmless error. Thus, the trial court did not abuse its discretion in denying a mistrial or new trial. Accordingly, we affirm.
Affirmed.
GREEN and SALCINES, JJ., Concur.